Citation Nr: 1632637	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-36 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbosacral spine disorder.

4.  Entitlement to service connection for an ear disorder.

5.  Entitlement to service connection for a disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction presently resides with the RO in Columbia, South Carolina.

In May 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.  Because the Veterans Law Judge who presided over the May 2011 Board hearing is no longer at the Board, the Veteran was sent a letter in April 2016 informing her of this fact and providing her several options for proceeding with the appeal, including appearing at another Board hearing.  In May 2016, the Veteran requested an extension of time to make her decision and to provide additional evidence.  Prior to a Veterans Law Judge acting on the extension request, in July 2016, the Veteran submitted a waiver of her right to have VA wait a minimum of 30 days before certifying her appeal to the Board.  The waiver included language stating "Please forward my case to the [Board] immediately."  It was accompanied by her request for an extension, indicating to that Board that her waiver was directed at her previous request for extension.  In her correspondences, the Veteran did not indicate she wanted to appear at another Board hearing on these issues.  As such, and because the request for extension had effectively been granted by the passage of time, the Board proceeds to adjudicate the case herein.  

Since the last adjudication in January 2015, additional evidence has been associated with the claims file.  In April 2016, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for posttraumatic stress disorder and service connection for headaches were previously on appeal.  A January 2015 rating decision granted service connection those claims, therefore, they have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

An appeal for the issues of service connection for urinary tract infections and service connection for a hysterectomy has been perfected.  On her October 2014 substantive appeal, the Veteran has requested a hearing for such issues.  However, it appears that the RO is still addressing these issues and has not yet certified these issues to the Board.  Therefore, the issues are not ripe for Board adjudication at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  In this regard, the AOJ failed to substantially comply with the August 2014 Board remand directives.  Specifically, with respect to the directive that the AOJ obtain medical records for the Veteran as a dependent spouse of an active duty member from 1986 to 1991 at Womack Army Hospital, the AOJ requested the Veteran provide information that it already had in the claims file.  That was the extent of the AOJ's action.  Although the Veteran did not reply to the correspondence, because the information was available, the request was unnecessary.  Therefore, remand is warranted to obtain the records.

An additional reason for remand is that service treatment records from 1972 appear to be missing from the claims file.  The April 2007 rating decision indicates that the RO considered service treatment records from February 1979 until May 1984.  Whether the records were in fact received prior to the April 2007 decision is material to the application to reopen the claim of hypertension.  Accordingly, the AOJ must determine whether the claims file contains service treatment records from 1979, and if so, when the records were associated with the file.  If the records are not associated with the file, they should be obtained.

With respect to the issue of service connection for a disorder of the feet, the October 2014 VA medical opinion is incomplete as it did not address certain current symptoms the Veteran reported.  Accordingly, an addendum opinion is warranted.

With respect to the issue of service connection for a disorder of the ear, the VA medical opinion was premised on the lack of a disorder at the time of the examination.  However, during the appeal period, the Veteran was treated for eczema of the ear canal and for an ear infection.  Disabilities that have resolved during the appeal period may be a basis for the award of service connection.  Accordingly, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical records from 1986 to 1991 from the Womack Army Hospital, Ft. Bragg, North Carolina, as a dependent spouse of an active duty service member.  Pertinent information, including the sponsor's social security number and branch of service, is contained in the Veteran's October 2008 correspondence regarding this request.  The conditions/illnesses the AOJ should use in its request are the issues on appeal.

2.  Verify whether service treatment records from February 1979 to December 1979 have been previously associated with the claims file, and if so when they were so associated.  If necessary, the AOJ should retrieve the paper claims file to provide such verification.  

The results of the determination must be documented for the file.  The records must then be associated with the file.

If the records have not been previously associated with the claims file, they must be obtained.  The records must then be associated with the file.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The determination as to the existence of the records and futility must be documented in the file.

3.  If the service treatment records for 1979 document the fall in which the Veteran injured her back in-service, or if otherwise indicated, then direct the claims file to the examiner who conducted the October 2014 VA examination, if available, to provide the following medical opinions: 

a.  For any cervical spine disorder diagnosed since the Veteran submitted her claim, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service.

b.  For any lumbosacral spine disorder diagnosed since the Veteran submitted her claim, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  Regardless of the outcome associated with the service treatment records from 1979, direct the claims file to the examiner who conducted the October 2014 VA examination, if available, to provide the following medical opinions: 

a.  For any ear disorder diagnosed since the Veteran submitted her claim, including the September 2008 VA diagnosis of eczematous changes and June 2013 VA treatment for an ear infection, is it at least as likely as not (50 percent probability or greater) that such disabilities are related to the Veteran's service.

b.  For mid-foot pain and a scar that the Veteran reported in the October 2014 VA examination as being present and related to her stepping on a nail in service, have such disorders been present at any time on appeal, and, if so, is it at least as likely as not (50 percent probability or greater) that such disorders are related to the Veteran's service.

c.  Is it at least as likely as not (50 percent probability or greater) that callouses present at any time during the appeal period are related to callouses on the plantar surface of the Veteran's foot noted in the service treatment records, or are any such present callouses otherwise related to the Veteran's service.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




